UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

PELEGE BREVIL,

                 Petitioner,

        -v-                                                           No. 17 CV 1529-LTS-GWG

KENNETH T. JONES et al.,

                 Respondents.

-------------------------------------------------------x


                                    MEMORANDUM OPINION AND ORDER

                 Pelege Brevil files this petition for a writ of habeas corpus pursuant to 28 U.S.C. §

2241 challenging his detention by United States Immigration and Customs Enforcement (“ICE”).

(Docket entry no. 1, the “Petition.”) The Court has jurisdiction of this petition pursuant to 28

U.S.C. § 1331 and § 2241. In his Petition filed pro se on February 27, 2017, Brevil argues

primarily that his continued detention violates his due process rights, and that he is entitled to a

bond hearing pursuant to Lora v. Shanahan, 804 F.3d 601 (2d Cir. 2015). On January 23, 2018,

Magistrate Judge Gabriel Gorenstein issued a Report and Recommendation in which he

recommended that the Petition be granted, and that Brevil be given a bond hearing in accordance

with Lora. (Docket entry no. 23, the “Report.”) On February 16, 2018, Respondents filed an

objection to the Report. (Docket entry no. 26, the “Objection.”) On March 5, 2018, the Supreme

Court of the United States vacated the judgment in Lora and remanded Lora to the Second

Circuit for further consideration in light of its February 27, 2018, decision in Jennings v.

Rodriguez, 138 S. Ct. 830 (2018). Shanahan v. Lora, 138 S. Ct. 1260 (2018). On remand, the

Second Circuit dismissed Lora as moot because the petitioner in that case had been granted



BREVIL - HABEAS.DOCX                                       VERSION NOVEMBER 14, 2018                   1
cancellation of removal. Lora v. Shanahan, 719 F. App’x 79, 80 (2d Cir. 2018). On March 1,

2018, May 25, 2018, and August 8, 2018, the Court issued orders directing counsel to submit

supplemental briefing in this case in light of Jennings. (See docket entry nos. 28, 44, 47.) The

Court has reviewed carefully all of the parties’ submissions in connection with the instant

Petition and, for the reasons that follow, the Petition is granted in part and denied in part, the

Objection is overruled, and the Report is adopted in part and rejected in part, as set forth below.

                                            BACKGROUND

               The Court adopts the factual recitation set forth in the Report, to which neither

party has objected. (Report at 1-8.) The pertinent, undisputed facts of this case may be

summarized as follows. Brevil is a citizen of Haiti who first arrived to the United States in

January 2003 when he was approximately eleven years old. (Id. at 1.) Brevil originally entered

on a non-immigrant visa that was valid for no longer than six months. (Id. at 2.) Brevil

overstayed his visa, but in 2010 obtained Temporary Protected Status under the Immigration and

Nationality Act. (Id.) In June 2012, Brevil was arrested and charged with committing a

Criminal Sexual Act in the Second Degree, a class D felony in New York. (Id.) In September

2013, Brevil’s application to renew his Temporary Protected Status was denied. (Id.) Brevil was

arrested again on April 23, 2015, and August 21, 2015, for misdemeanor Sexual Misconduct and

misdemeanor Assault with Intent to Cause Physical Injury, respectively. (Id. at 3.)

               On August 31, 2015, ICE detained Brevil and commenced removal proceedings.

(Id.) On December 30, 2015, four months after he was detained, Brevil received a bond hearing

before an immigration judge.1 (Id. at 4.) At the bond hearing, the immigration judge determined


1
       In its September 17, 2018, supplemental memorandum, the Government informed the
       Court that Brevil’s initial bond hearing took place on November 30, 2015, but was
       continued to December 30, 2015, to allow Brevil’s counsel additional time to submit


BREVIL - HABEAS.DOCX                               VERSION NOVEMBER 14, 2018                          2
that Brevil was detained pursuant to 8 U.S.C. § 1226(a), and found that Brevil had failed to

prove by clear and convincing evidence that he was neither a flight risk nor a danger to the

community. (Id.) Brevil did not appeal the immigration judge’s decision and has not sought a

custody redetermination hearing since December 30, 2015. (Id. at 5.)

               On May 16, 2016, an immigration judge ordered Brevil removed to Haiti. (Id.)

Brevil timely appealed that removal order to the Board of Immigration Appeals (“BIA”), which

dismissed his appeal on October 28, 2016. (Id.) On December 9, 2016, Brevil filed a petition

for review (“PFR”) in the Second Circuit and simultaneously moved for a stay of removal. (Id.

at 6.) Shortly thereafter, ICE cancelled its plans to remove Brevil from the United States in

compliance with its forbearance policy. (Id.) On December 29, 2017, the Government informed

the Second Circuit that it would not forbear Brevil’s removal after January 8, 2018. (Id. at 7.)

The Second Circuit granted a stay of removal on January 9, 2018. (Id.) Brevil’s PFR remains

pending before the Second Circuit. To date, Brevil has been detained for over three years.

                                             DISCUSSION

               When reviewing a Report and Recommendation, the Court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.” 28

U.S.C. § 636(b)(1)(C) (LexisNexis 2017). The Court must make a de novo determination to the

extent that a party makes specific objections to a magistrate’s findings. See 28 U.S.C. §

636(b)(1)(C). In light of the intervening change in the law as a result of the Supreme Court’s

decisions in Jennings, the Court has, in the interest of judicial efficiency and fairness, also

considered the parties’ constitutional due process arguments, which have been fully briefed


       evidence. (See docket entry no. 52 at 2.) Unless otherwise specified, all references to
       Brevil’s “bond hearing” in this Memorandum Opinion and Order include both the
       November and December 2015 bond hearings.


BREVIL - HABEAS.DOCX                               VERSION NOVEMBER 14, 2018                       3
through supplemental briefing ordered by the Court. See Wells Fargo Bank N.A. v. Sinnott,

2010 WL 297830, at *4 (D. Vt. Jan. 19, 2010) (applying multi-factor test to determine whether

consideration of new legal arguments is appropriate at the objection stage).

               Because Lora is no longer binding authority, the Court declines to adopt the

Report to the extent it concludes that Brevil was entitled to a bail hearing in accordance with

Lora, and denies Brevil’s Petition to the extent it argues the same. The Court next considers

Respondents’ objection that Brevil should not be excused from exhausting his administrative

remedies to challenge the immigration judge’s bond determination, and Brevil’s argument that

his continued detention violates his due process rights.2


Exhaustion of Administrative Remedies

               Respondents argue that Brevil did not exhaust his administrative remedies in that

he failed to appeal the immigration judge’s bond determination to the BIA, and because he did

not seek a bond redetermination hearing pursuant to 8 C.F.R. § 1003.19(e). The parties agree

that “there is no statutory requirement that a habeas petitioner exhaust his administrative


2
       Respondents also argue that the Report is incorrect to the extent that it suggests that
       Brevil’s detention was governed by 8 U.S.C. § 1226(a) during the time period between
       December 9, 2016, when Brevil filed his PFR, and January 9, 2018, when the Second
       Circuit granted a stay of removal. Instead, Respondents argue, Brevil’s detention during
       that period was governed by 8 U.S.C. § 1231, because the Second Circuit had not yet
       granted a stay of removal. Brevil contends that no such order from the Second Circuit
       was necessary in light of the government’s longstanding forbearance policy, which
       automatically shifts the authority for Brevil’s detention from § 1231 to § 1226 upon his
       filing of a PFR. Because the Court reviews Brevil’s habeas petition after the Second
       Circuit has issued a stay of removal, and because the parties agree that Brevil is currently
       detained pursuant to § 1226(a), the Court declines to determine which statutory provision
       governed Brevil’s detention for the time period between December 9, 2016, and January
       9, 2018. Accordingly, the Court declines to adopt Judge Gorenstein’s Report to the
       extent it concludes that Brevil’s detention from December 9, 2016, and January 9, 2018,
       was governed by § 1226(a).


BREVIL - HABEAS.DOCX                              VERSION NOVEMBER 14, 2018                        4
remedies before challenging his immigration detention.” Araujo-Cortes v. Shanahan, 35 F.

Supp. 3d 533, 538 (S.D.N.Y. 2014). Nonetheless, Respondents urge that exhaustion be required

as a prudential matter. The Second Circuit has explained that the purposes of prudential

exhaustion include “protecting the authority of administrative agencies, limiting interference

in agency affairs, developing the factual record to make judicial review more efficient, and

resolving issues to render judicial review unnecessary.” Beharry v. Ashcroft, 329 F.3d 51, 62

(2d Cir. 2003). However, “courts may waive a judicially created exhaustion requirement where

pursuing administrative remedies would be futile or where the agency has predetermined the

issue before it,” because, under those circumstances, the purposes behind the administrative

exhaustion requirement are no longer served. Araujo-Cortes, 35 F. Supp. 3d at 538-39.

               Here, as the Report correctly notes, appeal of the immigration judge’s bond

determination to the BIA would have been futile because Brevil challenges the constitutionality

of the burden of proof applicable to that hearing, and the BIA had already determined that “[t]he

burden is on the alien to show to the satisfaction of the Immigration Judge that he or she merits

release on bond.” In re Guerra, 24 I. & N. Dec. 37, 40 (BIA 2006); see also 8 C.F.R. §

1236.1(c)(8). The same burden of proof would also apply to a bond redetermination hearing

pursuant to 8 C.F.R. § 1003.19(e), and thus Brevil’s failure to pursue a redetermination hearing

is also excused because it would be futile.

               In their Objection, Respondents cite numerous cases in which courts in this

district have imposed exhaustion requirements in the context of challenges to immigration bond

determinations. The decisions cited by Respondents are unpersuasive however because, unlike

Brevil, the petitioners in those cases challenged the immigration judge’s application of a legal

standard, not the constitutional sufficiency of the standard itself. See, e.g., Bogle v. DuBois, 236




BREVIL - HABEAS.DOCX                              VERSION NOVEMBER 14, 2018                         5
F. Supp. 3d 820, 823 (S.D.N.Y. 2017) (requiring exhaustion where petitioner claimed the

immigration judge improperly applied the standard of review); Cepeda v. Shanahan, 2016 WL

3144394, at *2 (S.D.N.Y. Apr. 22, 2016) (same); Palaniandi v. Jones, 2016 WL 1459607, at *1-2

(S.D.N.Y. Mar. 10, 2016) (same); Paz Nativi v. Shanahan, 2017 WL 281751, at *2-3 (S.D.N.Y.

Jan. 23, 2017) (requiring exhaustion where petitioner claimed immigration judge failed to

consider petitioner’s ability to pay); Herrera v. Mechkowski, 2016 WL 595999, at *1 (S.D.N.Y.

Feb. 11, 2016) (requiring exhaustion where petitioner claimed immigration judge failed to make

an individualized determination regarding petitioner’s risk of flight or danger to the community);

Molina Posadas v. Shanahan, 2016 WL 146556 (S.D.N.Y. Jan. 12, 2016) (same). Respondents

also cite two Ninth Circuit decisions which hold generally that aliens detained under 8 U.S.C. §

1226(a) must exhaust their administrative remedies by appealing bond determinations to the BIA

before seeking habeas relief. See Leonardo v. Crawford, 646 F.3d 1157 (9th Cir. 2011); Rojas-

Garcia v. Ashcroft, 339 F.3d 814, 819 (9th Cir. 2003). Because no argument was made in either

case that review by the BIA would be futile, these decisions do not persuade the Court that

exhaustion should be required here.3 Accordingly, the Court adopts the Report to the extent it

concludes that Brevil is excused from exhausting his administrative remedies, and Respondents’

Objection is overruled to the extent it argues that Brevil should not be excused.




3
       Because Brevil has demonstrated that an administrative appeal or bond redetermination
       hearing would be futile, the Court declines to address whether Brevil’s claims are
       procedural in nature or whether the BIA would ultimately lack jurisdiction to review
       those claims. The Court notes, however, that the BIA has indicated that due process
       challenges similar to the one raised by Brevil are not reviewable on appeal. See In re
       Evardo G. Campbell, 2008 WL 5181772, at *1 n.1 (BIA 2008).


BREVIL - HABEAS.DOCX                             VERSION NOVEMBER 14, 2018                         6
Due Process Claim

               In his supplemental brief, Brevil argues that his continued detention pursuant to 8

U.S.C. § 1226(a) without an individualized bond hearing at which the Government bears the

burden of proof violates his constitutional due process rights. As Respondents correctly note,

Brevil received an individualized bond determination at the November and December 2015 bond

hearings, at which the burden of demonstrating that he was neither a flight risk nor a danger to

the community was allocated to Brevil, and Brevil is permitted to request a redetermination of

that decision upon a showing of materially changed circumstances. See 8 C.F.R. § 1003.19(e).

Brevil contends, however, that the opportunity to seek a hearing based on changed circumstances

is insufficient to protect his constitutional right to due process because due process requires that

the Government carry the burden of proving that detention is warranted.

               Neither Lora, which purported to interpret 8 U.S.C. § 1226(c) only and has been

vacated, nor Jennings, speaks to this question as a constitutional matter. Lower courts have,

however, observed that the Supreme Court has consistently placed the burden of proof on the

Government to justify continued civil detention by clear and convincing evidence in light of the

substantial liberty interest at stake where, as here, an alien faces the prospect of prolonged

detention. See Sajous v. Decker, 2018 WL 2357266, at *12 (S.D.N.Y. May 23, 2018) (citing

cases); see also Hernandez v. Decker, 2018 WL 3579108, at *11 (S.D.N.Y. July 25, 2018);

Singh v. Holder, 638 F.3d 1196, 1203-04 (9th Cir. 2011) (“The Supreme Court has repeatedly

reaffirmed the principle that ‘due process places a heightened burden of proof on the State in

civil proceedings in which the individual interests at stake . . . are both particularly important and

more substantial than mere loss of money.’”)




BREVIL - HABEAS.DOCX                               VERSION NOVEMBER 14, 2018                           7
               In its supplemental briefing, Respondents offer no argument regarding which

party should bear the burden of proof, nor as to what standard of proof should apply. The Court

has reviewed and is persuaded by recent decisions within and outside of this district which hold

that “due process requires that the Government demonstrate dangerousness or risk of flight by a

clear and convincing standard at [an immigration detainee’s] bond hearing.” Hernandez, 2018

WL 3579108, at *11; see also Sajous, 2018 WL 2357266 at *12 (same); Singh, 638 F.3d at 1205

(same); but see Pensamiento v. McDonald, 315 F. Supp. 3d 684, 692 (D. Mass. 2018) (holding

that “the Constitution requires placing the burden of proof on the government in §

1226(a) custody redetermination hearings,” but requiring the government to prove only that the

alien is neither dangerous nor a flight risk “to the satisfaction of the immigration judge”). Civil

detention implicates fundamental and significant liberty interests that are afforded the highest

protection under the Due Process Clause. See Foucha v. Louisiana, 504 U.S. 71, 80 (1992)

(“Freedom from bodily restraint has always been at the core of the liberty protected by the Due

Process Clause from arbitrary governmental action.”). Because of the “importance and

fundamental nature of the individual’s right to liberty,” id. (internal quotations omitted), the

Supreme Court has customarily placed the burden on the Government to justify detention by

clear and convincing evidence. See Sajous, 2018 WL 2357266, at *12 (citing cases); Singh, 638

F.3d at 1205 (citing cases). This is particularly true where, as here, an individual faces the

potential for extended detention, making the effect of an initial bail determination so significant

that a mere preponderance of the evidence standard would be insufficient to safeguard the

individual’s liberty interests. See Hernandez, 2018 WL 3579108, at *11 (observing that the

country has seen a dramatic increase in the average length of detention); Jennings, 138 S. Ct. at

869 (Breyer J., dissenting) (stating that detention now normally lasts twice as long as it did in




BREVIL - HABEAS.DOCX                              VERSION NOVEMBER 14, 2018                           8
2003, when the Court decided Demore v. Kim, 538 U.S. 510 (2003)). These observations have

been borne out in Brevil’s case, where over thirty-seven months have passed since Brevil was

first detained, and thirty-four months have passed since Brevil’s initial bond hearing.

Accordingly, the Court finds that the burden of proof should have been allocated to the

Government, not Brevil, and that the allocation of the burden to Brevil violated Brevil’s right to

due process.4

                Having found a constitutional error, the Court next examines whether the error

was prejudicial to Brevil. Singh, 638 F.3d at 1205; see also Garcia-Villeda v. Mukasey, 531

F.3d 141, 149 (2d Cir. 2008) (“Parties claiming denial of due process in immigration cases must,

in order to prevail, allege some cognizable prejudice fairly attributable to the challenged

process.”) (internal quotations omitted). At Brevil’s initial bond hearing, Respondents primarily

proffered evidence of Brevil’s unlawful status and three prior arrests, arguing that Brevil

presented both a flight risk and a danger to the community. The first of these arrests occurred in

2012 and resulted in a felony sexual misconduct conviction for which Brevil was sentenced to 6

years’ probation and required to register as a sex offender. (Docket entry no. 53-1, November

2015 Hr’g Tr. at 13-16; docket entry no. 20-1, December 2015 Hr’g Tr. 8-10; see also docket

entry no. 7-1, Criminal Rap Sheet at 4.) The second arrest, in April 2015, was for a

misdemeanor sexual misconduct offense which was adjourned in contemplation of dismissal, and

the third arrest, in August 2015 for misdemeanor assault, was still pending at the time of Brevil’s




4
       Because the parties due process arguments regarding Brevil’s first hearing are focused on
       the allocation of the burden of proof to Brevil, rather than on the level of proof that was
       required, the Court does not decide what standard of proof should apply, as a
       constitutional matter, where the Government has the burden of proof at an initial bond
       hearing held shortly after an immigration detainee was first taken into custody pursuant
       to 8 U.S.C. § 1226(a).


BREVIL - HABEAS.DOCX                              VERSION NOVEMBER 14, 2018                          9
initial bond hearing. (November 2015 Hr’g Tr. at 17-21; December 2015 Hr’g Tr. 10-15; see

also Criminal Rap Sheet at 2-3.) In his ruling denying Brevil’s bail application, the immigration

judge repeatedly noted Brevil’s failure to provide additional information related to his arrests,

and ultimately concluded that Brevil had not produced evidence sufficient to prove by clear and

convincing evidence that he was neither a flight risk nor a danger to the community. (December

2015 Hr’g Tr. at 27-30.) Citing Maldonado-Velasquez v. Moniz, 274 F. Supp. 3d 11, 14 (D.

Mass. 2017), Respondents argue that, had the burden instead been placed on the Government,

evidence of Brevil’s prior arrests would have been sufficient to sustain the Government’s burden,

and that there is no reasonable basis to believe that the immigration judge’s conclusion regarding

dangerousness would have been altered by shifting the burden of proof to the Government.

However, unlike the alien in Maldonazo-Velasquez, who was arrested on four occasions over a

two-year period, was linked to a gang, and faced criminal charges for, among other things,

carrying a dangerous weapon on school grounds, possession of a controlled substance, and

assault with a dangerous weapon, two of Brevil’s three arrests were for misdemeanor offenses,

and one of the charges was adjourned in contemplation of dismissal.

               Although Brevil’s single felony conviction was a serious one and required Brevil

to register as a sex offender, the record shows that it did not result in a custodial sentence but

rather a term of probation. Thus, on the basis of the current record, the Court cannot discern

whether, had the Government had borne the burden of proof (either by a preponderance of the

evidence or the higher clear and convincing evidence standard), the immigration judge would

have found that the Government had met its burden to demonstrate Brevil’s dangerousness or

risk of flight. Accordingly, the Court finds that Brevil was prejudiced by the incorrect allocation

of the burden of proof at his initial bond hearing. Brevil’s Petition for a writ of habeas corpus is




BREVIL - HABEAS.DOCX                               VERSION NOVEMBER 14, 2018                         10
granted to the extent that the Court finds that Brevil is entitled to a new individualized bond

hearing at which the Government bears the burden of proving by clear and convincing evidence

that Brevil poses a risk of flight or a danger to the community. The heightened standard of proof

is required in light of the length of Brevil’s detention thus far and the potential for further

detention if further litigation of his removal order is required.



                                            CONCLUSION

                For the foregoing reasons, Brevil’s Petition is granted to the extent that the Court

finds that Brevil is entitled to a new individualized bond hearing at which the Government bears

the burden of proving by clear and convincing evidence that Brevil poses a risk of flight or a

danger to the community. Respondents are directed to provide Brevil with such a bond hearing

within 14 days of date of entry of this Memorandum Opinion and Order. The Petition is denied

in all other respects.

                The Courts adopts the factual recitation set forth in the Report, and adopts the

Report’s conclusion that Brevil is excused from exhausting his administrative remedies. The

Court declines to adopt the Report in all other respects. Respondents’ Objection is overruled.

This Memorandum Opinion and Order resolves docket entry no. 1. The Clerk of Court is

respectfully directed to enter judgment accordingly, and close this case.



Dated: New York, New York
       November 14, 2018


                                                               /s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                               United States District Judge




BREVIL - HABEAS.DOCX                               VERSION NOVEMBER 14, 2018                       11
